900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Thomas CHURCH, Plaintiff-Appellant,v.H.L. THOMAS, Jr.;  Claude Lynch;  Mark Engelke, CorrectionalOfficer, Defendants-Appellees.Bernard Thomas CHURCH, Plaintiff-Appellant,v.C.R. WEBB;  W.P. Robinson, Jr., Defendants-Appellees.
Nos. 89-6775, 89-6777.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1989.Decided March 9, 1990.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, United States Magistrate.  (CA Nos. 88-590-R, 88-602-R).
Bernard Thomas Church, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
W.D.Va.
DISMISSED.
Before DONALD RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bernard Thomas Church noted these appeals outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  We consolidate these actions for appeal.  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider these cases.  We therefore dismiss the appeals.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED